DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2021 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 33-36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Savran et al. (US-2013/0154292).
 	The publication to Savran et al. shows a micro-manipulator capable of manipulating a sample within a plane of the manipulator comprising a frame (11 or 31 or 51) that is entirely flexible (see paragraph [0054]), a mount (15, 34, 63 or 110) on a first end of the frame for removably coupling to a manipulator (70 or 90), a pair of opposingly positioned arms (18,18) on a second end of the frame, and a means for mechanical actuation in the form of a saddle portion (17 or 37 or 57) in combination with a .  
Response to Arguments
 	It is pointed out that in each of the embodiments shown in Figures 2, 3, 6, and 13 of the Savran et al. publication, the saddle portion (means for actuation) on which the hub (74) of the actuator (micrometer 70) acts is located above the mount (15 or 34 or 63 or 110) and below the opposing gripping tips of the frame.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. 	Claims 1-4, 14-16, 18-20, 29-32, and 37-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Savran et al. (US-2013-0154292) in view of Hashiguchi et al. (US-7,849,515).
 	The publication to Savran et al. shows a micro-manipulator capable of manipulating a sample within a plane of the manipulator comprising a frame (11 or 31 or 51) that is entirely flexible (see paragraph [0054]), a location (15, 34, 63, or 110) on a first end of the frame for removable attachment to a manipulator (70 or 90), a pair of opposingly positioned projections (18,18) on a second end of the frame, and a means for mechanical actuation in the form of a saddle portion (17 or 37 or 57) that lies in a plane of the frame in combination with a spindle assembly (72,87) such that the actuation means operates within a common plane of the frame.  A central common plane extends through the frame, projections and actuation means in each embodiment of the Savran et al. flexible frame.  The Savran et 
 	However, the Hashiguchi et al. patent shows an embodiment of a micro-sized manipulator in Figure 29(c) comprising a pair of opposing jaw portions (201,202) having integrally formed projections (201b,202b) that extend upwardly from the plane of the jaws such that an article can be gripped or otherwise manipulated in a plane spaced above the plane of the manipulator jaw portions (201,202).
  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide integrally formed, upwardly-directed projections on the gripping surfaces (14) of the Savran et al. manipulator, similar to those shown in Figure 29(c) of the Hashiguchi et al. patent, to enable the manipulator to grip a sample within the plane of the gripper or outside the plane of the gripper.  In regard to claims 16, 19, and 20, the Savran et al. manipulator is capable of gripping micro-sized samples such as biological cells (see paragraph [0074]) or micro-sized objects made of polymers.
Response to Arguments
 	Applicant’s arguments regarding the drive units (203,204) of the Hashiguchi et al. reference are noted.  However, in the 103 rejection presented above, it is not being suggested to incorporate such drives into the Savran et al. manipulator.  Rather, the Hashiguchi et al. patent is being relied upon for its teaching of the out-of-plane manipulation afforded by projections (201b, 202b) as shown in the embodiment of Figure 29.  These projections are clearly oriented outside of the plane in which portions (201,202) lie and thus enable a sample to be gripped in a plane outside of the plane in which portions (201,202) lie.
 	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 	Regarding claims 29, 30, and 38, the embodiment (50) shown in Figure 6 of Savran et al. shows mounts (63, 63) for removably positioning the manipulator to the frame.
 	In regard to claims 31, 32, and 39, the Figure 6 embodiment also shows at least the center of its saddle (57) as being located between the first and second ends of the frame and between the opposing projections (56).
Conclusion
7. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The patent to Danek et al. (US-5,458,388) shows a flexible frame (22) having a pair of projections (36) operable in a common plane.

8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926. The examiner can normally be reached Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DEAN J KRAMER/                                                                                                                    Primary Examiner, Art Unit 3651                                                                                    

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
11/5/2021